Dismissed and Memorandum Opinion filed April 23, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00067-CV

                  IN THE INTEREST OF K.J.W., A CHILD


                    On Appeal from the 310th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2011-20853B

               MEMORANDUM                         OPINION
      On January 13, 2015, appellant S.J.-W. filed a pro se notice of appeal from
an order signed January 8, 2015. To date, our records show that appellant has
neither established indigence nor paid the $195.00 appellate filing fee. See Tex. R.
App. P. 5 (requiring payment of fees in civil cases unless indigent); see also Order
Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket
No. 13-9127 (Tex. Aug. 16, 2013) (listing fees in court of appeals); Tex. Gov’t
Code ' 51.207 (same).

      On February 2, 2015, this court notified appellant that the filing fee was past
due and the appeal was subject to dismissal unless the fee were paid February 12,
2015. No response was filed.

      In addition, no clerk’s record has been filed in this appeal. On March 26,
2015, the clerk responsible for preparing the record in this appeal informed the
court that appellant did not make arrangements to pay for the record.

      On March 27, 2015, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). Appellant has not provided
this court with proof of payment for the record or filed any other response to this
court’s notice.

      Accordingly, the appeal is ordered dismissed.



                                  PER CURIAM



Panel consists of Justices Boyce, McCally, and Donovan.




                                         2